DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowance is issued in response to applicant’s amendments received 08/19/2021.  Currently, claims 1-13 are pending.
Drawings
The drawings were received on 08/19/2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 08/19/2021, with respect to the rejection of claims 1, 3-8, 10-11 under 35 U.S.C. 102 have been fully considered and are persuasive.  The previous rejections have been withdrawn.  No new art is applied against the claims.
Allowable Subject Matter
Claims 1-13 appear in condition for allowance. 
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a valve for rapid inflation and deflation of a balloon catheter, the valve comprising an inlet nozzle, and outlet nozzle, a longitudinal stem with a middle section with a rib separating a front and rear section, an o-ring and a resilient means, the front of the longitudinal stem having sectional or spaced-apart longitudinal grooves, the rear end having sectional or spaced apart sectional grooves, the rear end having a triangular form, alone or in combination with the other features of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/MELISSA A SNYDER/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783